Exhibit 10.1
 
AGREEMENT
This AGREEMENT (the “Agreement”) is made as of the 28th day of August, 2009, by
and between:


 
Richard Pak, a businessman having an address for notice and delivery located at
c/o 135-998 Aram Building 2nd Floor, 931-21 Deachi 4 Dong, Gangnam-Gu, Seoul,
Korea

(the “Seller”)

And


 
Jean Pomerleau, a businessman having an address for notice and delivery located
at 222 Signal Hill Point SW, Calgary, Alberta  T3H 2X6

(the “Purchaser”).
R E C I T A L S:
 
       FIRST, Seller is the owners of an aggregate of 2,000,000 shares (the
“Shares”) of common stock of Uventus Technologies Corp., a Nevada corporation
(“UVTC”, or the “Company”).
       SECOND, Seller desires to sell the Shares to the Purchaser on the terms
and conditions provided for in this Agreement.
       THIRD, Purchaser desires to purchase the Shares from the Seller on the
terms and conditions provided for in this Agreement.
       NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:
 
I.  SALES OF THE SHARES.
1.01           Shares being Sold.  Subject to the terms and conditions of this
Agreement, the Seller is selling, assigning, and delivering the Shares to the
Purchaser at the closing provided for in Section 1.03 hereof (the "Closing"),
free and clear of all liens, charges, or encumbrances of whatsoever nature.
1.02           Consideration.  The Seller acknowledges that Purchaser is
purchasing the Shares for an aggregate consideration of US$20,000, which shall
be delivered to the Seller at the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
1.03           Closing.  The Closing of the transactions provided for in this
Agreement is taking place on or before September 10, 2009.  At the Closing, the
Seller will deliver to the Purchaser duly endorsed stock certificates
representing the Shares.  Concurrently therewith, the Purchaser will deliver
US$20,000 to the Seller for the purchase of the Shares.


II.  REPRESENTATIONS AND WARRANTIES BY THE SELLERS.
 
The Seller hereby represents and warrants to the Purchaser that to the best of
the Seller’s knowledge, with the intent that the Purchaser will rely on these
representations and warranties in entering into this Agreement, and in
concluding the purchase and sale contemplated by this Agreement, that:
2.01           Organization, Capitalization, etc.
(a)  The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Nevada, and is qualified in no other
state.
(b)  The authorized capital stock of the Company consists of 50,000,000 shares
of common stock with a par value of $0.001 per share.  As of the date of this
Agreement, 2,980,000 common shares are validly issued and outstanding, fully
paid and non-assessable.  There are no outstanding options or other agreements
of any nature whatsoever relating to the issuance by the Company of any shares
of its capital stock.
(c)  The Company has the corporate power and authority to carry on its business
as presently conducted.


 
 

--------------------------------------------------------------------------------

 
 
                2.02           No Violation.  Neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will constitute a violation or default under any term or provision of the
Articles of Incorporation or Bylaws of the Company, or of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which the Company or the Seller is a party or by which the Company or the
Seller is bound.
2.03           Authority.   The Seller has the power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  This Agreement has been duly
executed and delivered by the Seller and constitutes a valid and binding
instrument, enforceable in accordance with its terms.
2.04           Title to the Shares.  The Seller is the sole legal and beneficial
owner of the Shares in UVTC and has good and marketable title thereto.  All of
the Shares owned by the Seller are owned free and clear of any liens, claims,
options, charges, or encumbrances of whatsoever nature.  The Seller has the
unqualified right to sell, assign, and deliver the Shares, and, upon
consummation of the transactions contemplated by this Agreement, the Purchaser
will acquire good and valid title to the Shares, free and clear of all liens,
claims, options, charges, and encumbrances of whatsoever nature.  The Purchaser
acknowledges that the Shares being acquired from the Seller are restricted
securities so that such Shares will have trading restrictions.
2.05           Control Shares.  The Certificates representing the Shares
delivered pursuant to this Agreement are owned by an affiliate of the Company
and accordingly are restricted securities as that term is defined in Rule 144 of
the Securities Act of 1933 (the “Act”).  As such, upon transfer of the Shares to
the Purchaser, the Purchaser will begin a new holding period as set forth in
Rule 144 and the Shares may not be resold without registration or pursuant to an
exemption from registration for the holding period set forth in Rule
144.  Accordingly, certificates issued to the Purchaser will contain an
appropriate restrictive legend.
2.06           Undisclosed Liabilities.  Except to the extent reflected in the
balance sheet of the Company, the Company, as of that date, had no liabilities
or obligations of any nature, whether absolute, accrued, contingent, or
otherwise and whether due or to become due.  Further, the Seller does not know
or has no reasonable ground to know of any basis for the assertion against the
Company of any liability or obligation as of May 31, 2009, of any nature or in
any amount not fully reflected or reserved against in the financial statements.
 
 
 

--------------------------------------------------------------------------------

 
 
2.07           No Liabilities at Closing.  The Company will not have any
outstanding liabilities at Closing and the Seller agrees to satisfy all
outstanding liabilities of the Company prior to Closing.
2.08           Tax Returns.  The Company has duly filed all tax reports and
returns required to be filed by it and has fully paid all taxes and other
charges claimed to be due from it by federal, state, or local taxing authorities
(including without limitation those due in respect of its properties, income,
franchises, licenses, sales, and payrolls); there are no liens upon any of the
Company's property or assets; there are not now any pending questions relating
to, or claims asserted for, taxes or assessments asserted against the Company.
2.09           Title to Properties; Encumbrances.  The Company has good and
marketable title to all of its properties and assets, real and personal,
tangible and intangible.
2.10           No Claims; Indemnity.  There are currently no claims or lawsuits
threatened or pending against the Company or the Seller as the owner of its
shares, and the Seller is unaware of any conditions or circumstances that would
lead to or justify the filing of any claim or lawsuit.  If, after the
consummation of this transaction and the transfer of the Shares from the Seller
to the Purchaser any claim or lawsuit shall be filed against UVTC or the
Purchaser (as the owner of the Shares), arising out of any circumstances
whatsoever prior to transfer of the shares, the Seller shall defend, indemnify
and hold the Purchaser harmless from and against any and all such claims or
lawsuits or any awards or judgments granted thereunder.


III.  REPRESENTATIONS AND WARRANTIES BY THE PURCHASER.
The Purchaser hereby represents and warrants to the Seller that to the best of
the Purchaser’s knowledge, with the intent that the Seller will rely on these
representations and warranties in entering into this Agreement, and in
concluding the purchase and sale contemplated by this Agreement, that:
                3.01           Representations Regarding the Acquisition of the
Shares.
(a)  The undersigned Purchaser understands that the SHARES HAVE NOT BEEN
APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION
OR ANY STATE OR FOREIGN SECURITIES AGENCIES;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  The Purchaser is not an underwriter and is acquiring the Seller’s Shares
solely for investment for the account of the Purchaser and not with a view to,
or for, resale in connection with any distribution within the meaning of the
federal securities act, the state securities acts or any other applicable laws;
(c)  The Purchaser understands the speculative nature and risks of investments
associated with the Company and confirms that the Shares are suitable and
consistent with his investment program and that his financial position enables
him to bear the risks of this investment;
3.02           Authority.  The Purchaser has the power and authority to execute
and deliver this Agreement, to perform his obligations hereunder and to
consummate the transactions contemplated hereby.  This Agreement has been duly
executed and delivered by the Purchaser and constitutes a valid and binding
instrument, enforceable in accordance with its terms.
3.03           No Violation.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which the Purchaser is a party or by which the Purchaser is bound.
3.04           Rule 144 Restriction.  The Purchaser hereby agrees that such
shares are restricted pursuant to Rule 144 and therefore subject to Rule 144
resale requirements.


IV.  SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.
4.01           Survival of Representations.  All representations, warranties,
and agreements made by any party in this Agreement or pursuant hereto shall
survive the execution and delivery hereof for a period of one (1) year from and
after the Closing.
4.02           Indemnification.  The Seller agrees to indemnify the Purchaser
and hold him harmless from and in respect of any assessment, loss, damage,
liability, cost, and expense (including, without limitation, interest,
penalties, and reasonable attorneys' fees) in excess of $5,000.00 in the
aggregate, imposed upon or incurred by the Purchaser resulting from a breach of
any agreement, representation, or warranty of the Seller.  Assertion by a party
to their right to indemnification under this Section 4.02 shall not preclude the
assertion by the parties of any other rights or the seeking of any other
remedies against the opposing party.
 
 
 

--------------------------------------------------------------------------------

 
 
V.  MISCELLANEOUS.
                5.01   Expenses.  All fees and expenses incurred by the
Purchaser and the Seller in connection with the transactions contemplated by
this Agreement shall be borne by the respective parties hereto.
                5.02   Further Assurances.  From time to time, at the
Purchaser's request and without further consideration, the Seller, at its
expense, will execute and transfer such documents and will take such action as
the Purchaser may reasonably request in order to effectively consummate the
transactions herein contemplated.
                5.03   Entire Agreement.  This Agreement contains all of the
terms agreed upon by the parties with respect to the subject matter
hereof.  This Agreement supersedes all prior agreements and understandings
between the parties with respect to the subject matter hereof.  This Agreement
may be amended only by a written instrument duly executed by the parties hereto
or their respective successors or assigns.
                5.04   No Assignments.  Neither party may assign nor delegate
any of its rights or obligations hereunder without first obtaining the written
consent of the other party.
                5.05   Headings.  The section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretations of this Agreement.
                5.06   Severability.  In the event that any term, covenant,
condition or other provision contained herein is held to be invalid, void or
otherwise unenforceable by any court of competent jurisdiction, the invalidity
of any such term, covenant, condition, provision or Agreement shall in no way
affect any other term, covenant, condition or provision or Agreement contained
herein, which shall remain in full force and effect.
                5.07    Governing Law.  The situs of this Agreement is Calgary,
Alberta, and for all purposes this Agreement will be governed exclusively by and
construed and enforced in accordance with the laws and Courts prevailing in the
Province of Alberta, without regard to its conflict-of-laws rules.
                5.08    Notices.  All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered or mailed (registered or certified mail, postage
prepaid, return receipt requested) as follows:
 
                
 
 

--------------------------------------------------------------------------------

 
 
If to the Seller:                        Richard Pak
135-998 Aram Building 2nd Floor
931-21 Deachi 4 Dong, Gangnam-Gu
Seoul, Korea


If to the Purchaser:               Jean Pomerleau
222 Signal Hill Point SW
Calgary, Alberta  T3H 2X6


5.09    Effect.  In the event any portion of this Agreement is deemed to be null
and void under any state, provincial, or federal law, all other portions and
provisions not deemed void or voidable shall be given full force and effect.
5.10    Gender and Number.  Words importing a particular gender mean and include
the other gender and words importing a singular number mean and include the
plural number and vice versa, unless the context clearly indicated to the
contrary.
5.11    Counterparts.  This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Facsimile signatures are
acceptable and deemed original signatures.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Seller and the Purchaser, on the date first above written.
 
SELLER:
 
/s/ Richard Pak
Richard Pak
     
PURCHASER:
 
/s/ Jean Pomerleau
Jean Pomerleau

 
 